DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 14, 16, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wilson et al. (US 2002/0174925).
Re claim 9, Wilson et al. teaches an RFID tag comprising:
	A housing having a bottom surface and a cavity within the bottom surface (FIG. 11+ wherein the bottom surface has a cavity such as at 210);
An RFID transponder positioned within the cavity (FIG. 11);
A plurality of click pins located at an edge of the cavity and deformable to secure the RFID transponder within the cavity (lip and tube 211 and 208, FIG. 11); and
Spaces adjacent the plurality of click pins wherein the pins are resilient so that they move from an original position into spaces during insertion of the RFID transponder into the cavity and thereafter to the original position (FIG. 12-15, and while silent to explicitly reciting “click pins”, the Examiner has interpreted the movable and deformable lip and tube pieces as functionally 
Re claim 14, FIG. 12-13 shows the spaces between the click pins and inside edges.  The click pin (left) has a space to the left (from FIG. 13 to FIG. 14).  This space is between an inside edge, such as the portion of left foot portion (bottom left of FIG. 13) and left edge of tube section 208, and the same applies for the right as well.  The claim does not prevent such an interpretation given the broad recitation of an “inside edge”.
Re claim 16, the limitations have been discussed above re claim 9.
Re claim 25, the Examiner has interpreted the arms in FIG. 11 (walls of the tube section) as the click pins.  There is a first slanted face to engage during insertion such as the angled face/edge at the top of the opening, and a second face/edge towards the bottom of the opening (on each side) to secure.  Alternatively, one arm can be interpreted as a first face and the other arm can be interpreted as the second face.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 6, 8, 15, 23-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2002/0174925).
Re claim 1, Wilson et al. teaches an assembly comprising:
An object having a surface (surface 75 of the tire, for example); 
An RFID tag attached to the surface of the object (FIG. 2), the RFID tag comprising:
	A housing having a bottom surface and a cavity within the bottom surface (FIG. 11+ wherein the bottom surface has a cavity such as at 210);
An RFID transponder positioned within the cavity (FIG. 11);
A plurality of click pins located at an edge of the cavity and deformable to secure the RFID transponder within the cavity (lip and tube 211 and 208, FIG. 11); and
Spaces adjacent the plurality of click pins wherein the pins are resilient so that they move from an original position into spaces during insertion of the RFID transponder into the cavity and thereafter to the original position (FIG. 12-15, and while silent to explicitly reciting “click pins”, the Examiner has interpreted the movable and deformable lip and tube pieces as functionally equivalent as they deform and take their regular shape upon tag/ transponder insertion into he cavity, and the claims limitations do not preclude such an interpretation); and
An adhesive positioned between the bottom surface of the housing and the surface of the object to attached the housing to the surface of the object (activating cement is applied to the tire side 22 of the layer 20 and stitched and cured (paragraph [0037] +).  The Examiner has 
	Re claim 6, re FIG. 12-13 the spaces are interpreted as between the click pins and inside edges of the housing, wherein the inside edges of the housing are interpreted as the top of the left and right foot sections (widest parts towards the bottom of FIG. 12/13).  Therefore for right click pin, the space is between the original position of the right click pin and the top of the right leg portion along the axis.  Along the x-axis, the space for the left click pin is between the top of the left foot and original position of the left click pin
Re claim 8, paragraph [0049] + teaches thermoplastics.  The click pins are interpreted as posts/ extending members as recited.
Re claim 9, the limitations have been discussed above re claim 1.
Re claim 15, though silent, a transponder is interpreted as either encapsulated or not.
Re claim 23, the limitations have been discussed above re claim 25.
Re claim 24, there is space that is set for a displacement because there is room for the displacement.
Re claim 26, though silent, the Examiner has interpreted that the space is set to a distance for the pin because there is space for displacement.  There is not a positive recitation of a wall or structural member defining the space.
Re claim 27, FIG. 11+ shows the housing and pins as a single piece.



Allowable Subject Matter
Claims 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach that the adhesive that attaches the housing to the surface of the objet also fills at least a portion of the cavity surrounding the RFID transponder as set forth in claims 7 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL I WALSH/Primary Examiner, Art Unit 2887